United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN VETERANS AFFAIRS
MEDICAL CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0044
Issued: May 19, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 4, 2019 appellant, through counsel, filed a timely appeal from an August 15,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left hand condition
causally related to the accepted August 25, 2018 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 14, 2018 appellant, then a 65-year-old housekeeper, filed a traumatic injury
claim (Form CA-1) alleging that on August 25, 2018 he sustained a “left hand contusion which
turned into a cyst” when he hit his left hand on a connecting pole when reattaching a footboard to
a bed while in the performance of duty. He did not stop work.
In a September 18, 2018 development letter, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of additional medical evidence needed and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to respond.
In response, appellant submitted an employing establishment form “report of employee’s
emergency treatment” dated September 11, 2018, indicating that he had sustained a left wrist
injury.
An x-ray of the left wrist dated September 14, 2018 revealed no acute fracture or
dislocation and soft tissue prominence over the palmar aspect of the wrist, likely related to a
clinically evident cyst.
On September 28, 2018 the employing establishment controverted appellant’s claim
contending that he had failed to provide medical evidence to support a causal relationship between
his left hand contusion/cyst and his federal employment. It noted that he had previously filed a
similar traumatic injury claim, under OWCP File No. xxxxxx434, that had been denied on
March 14, 2014 and speculated that his injury might have been caused by nonwork factors.
In a letter dated October 10, 2018, appellant requested an extension of time to submit
additional medical evidence before a decision on his claim was issued, as he had been unable to
secure an appointment with a physician within a reasonable amount of time. In an October 12,
2018 response to OWCP’s questionnaire, he reiterated that he had hit his hand on August 25, 2018
when he was cleaning a bed and reattaching the footboard. Appellant noted that, while his hand
initially seemed to be okay, after a day or two, a cyst had formed. He further explained that he
had previously sustained a left hand injury in 2013 and filed a claim.
In a report dated October 22, 2018, Dr. Paul E. Papierski, a Board-certified orthopedic
hand surgeon, diagnosed left wrist ganglion and post-traumatic osteoarthritis of the left wrist. He
noted that appellant had hit the palm of his hand on a bed in August 2018 while at work and later
developed a mass to his volar wrist. Appellant had also reported some numbness and weakness.
By decision dated October 24, 2018, OWCP denied appellant’s claim finding that the
August 25, 2018 employment incident occurred as alleged, but the medical evidence of record was
insufficient to establish causal relationship between the diagnosed left hand conditions and the
accepted August 25, 2018 employment incident.
On November 19, 2018 appellant requested reconsideration. In support of his request, he
submitted an October 22, 2018 report from Dr. Papierski who reiterated his diagnoses and noted
that an x-ray performed on September 14, 2018 showed mild scaphoid widening, partial
lunotriquetral coalition, and a chronic ulnar styloid separation. In an addendum dated November 3,
2018, noted at the bottom of the October 22, 2018 report, Dr. Papierski directed that appellant had
a traumatic injury to the left wrist and the development of either “a hematoma which is
2

encapsulated or a cyst as a result of injury from August 2018. [Magnetic resonance imaging]
(MRI) [scan] is required in order to fully evaluate and make a treatment plan for this work-related
injury.”
By decision dated February 14, 2019, OWCP denied modification of its October 24, 2018
decision.
On May 20, 2019 appellant, through counsel, requested reconsideration and submitted an
April 16, 2019 MRI scan of the left wrist, which demonstrated a large, mildly complex cyst at the
volar and ulnar aspect of the left wrist, compatible with a mildly complex ganglion cyst; chronic
fracture deformity of the triquetrum, scaphoid, and ulnar styloid; chronic tear of the scapholunate
ligament; distal radial ulnar joint effusion; and marked diffuse thinning of the triangular
fibrocartilage disc.
By decision dated August 15, 2019, OWCP denied modification of its February 14, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.M., Docket No. 19-0380 (issued June 26, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment incident.8
Neither the mere fact that, a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left hand
condition causally related to the accepted August 25, 2018 employment incident.
In support of his claim, appellant submitted medical reports from Dr. Papierski diagnosing
left wrist ganglion and post-traumatic osteoarthritis of the left wrist. In a November 3, 2018
addendum report, Dr. Papierski referred to appellant’s left wrist injury and noted that it was a
work-related injury. While he made an affirmative opinion in support of causal relationship, he
did not explain how or why the left wrist injury had been a result of appellant’s employment. The
Board has held that a report is of limited probative value regarding causal relationship if it does
not contain medical rationale explaining how a given medical condition/disability was related to
employment factors.11 The November 3, 2018 addendum report is thus insufficient to establish
appellant’s claim. In the remainder of his reports, Dr. Papierski generally noted that appellant hit
the palm of his hand on a bed while at work in August 2018. He did not, however, provide an
opinion on causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition or disability is of no probative value on
the issue of causal relationship.12 As Dr. Papierski did not provide an opinion on causal
relationship, the Board finds that his reports are insufficient to establish appellant’s claim.
Appellant also submitted diagnostic testing results in the form of a September 14, 2018
x-ray and an April 16, 2019 MRI scan. The Board, however, has explained that diagnostic studies,
standing alone, lack probative value on the issue of causal relationship as they do not address
whether the accepted employment incident caused any of the diagnosed conditions.13

8

S.S., Docket No. 18-1488 (issued March 11, 2019).

9

J.L., Docket No. 18-1804 (issued April 12, 2019).

10

J.F., Docket No. 19-0456 (issued July 12, 2019); see also M.O., Docket No. 18-0229 (issued September 23,
2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).
11
D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017);
C.M., Docket No. 14-0088 (issued April 18, 2014).
12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

D.H., Docket No. 19-1308 (issued January 7, 2020).

4

Entitlement to FECA benefits may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of a causal relationship.14 As the record lacks rationalized medical
evidence establishing causal relationship between appellant’s claimed conditions and the accepted
August 25, 2018 employment incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left hand
condition causally related to the accepted August 25, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

A.L., Docket No. 18-1016 (issued March 6, 2020).

5

